DETAILED ACTION
1.    	This action is responsive to communication filed on 18 May 2022, with acknowledgement of an original application filed on 16 January 2020.
Status of Claims
2.	Claims 1, 3-7, 9-10, 13-14, 16-20, 22-23, and 26 are pending. Claims 1 and 14 are in independent forms. Claims 1, 3, 6, 14, 16, and 19 has been amended. Claims 2, 8, 11-12, 15, 21, 24-25, and 27-28 has been canceled. 
Response to Arguments
3.	Applicant's arguments filed 18 May 2022 have been fully considered however they are moot due to new grounds of rejection below initiated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3,  9-10, 13-14, 16-20, 22-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii US Patent Application Publication No. 2018/0109949 (hereinafter Fujii) in view of Pering et al. US Patent Application Publication No. 2010/0164685 (hereinafter Pering).
Regarding claim 1, Fujii discloses a communication method comprising: 
“a target device (Fig. 1, Device B-printer 101) establishing a communication connection with a data source device (Fig. 1, Device A-digital camera 100)” (see Fujii par. 0038,  device A and device B establish wired connection between interfaces (the wired communication I/Fs 124 and 144) through wires A and B (501). In response to the detection of this wired connection as a trigger, device A issues a pairing start request to device B (502). Device B returns a pairing start confirmation to device A (503)));
“establishing a second wired connection with at least one other device” (see Fujii pars. 0082-0083, When pairing succeeds in the exchange of information (816 to 821) between device B and other device C, device B transmits a wireless disconnection response to device C (821) (other device). In addition to transmitting this wireless disconnection response, device B transmits information indicating a pairing success for device C to device A through wired connection (1212). In response to the reception of the wireless disconnection response from device B, device C shifts to the normal mode (823));
 “exchanging identification information with the at least one other device through the second wired connection, thereby the at least one other device receiving communication data of the data source device which is forwarded by the target device” (see Fujii par. 0083, When pairing succeeds in the exchange of information (816 to 821) between device B and other device C, device B transmits a wireless disconnection response to device C (821). In addition to transmitting this wireless disconnection response, device B transmits information indicating a pairing success for device C to device A through wired connection (1212)); 
 establishing a second wireless connection with the at least one other device (Fujii in par. 0056 discloses With respect to other devices C and D, wireless communication is started in the Anonymous mode in accordance with an instruction from the user (814, 815). Assume that the same group identification code as that previously transferred from device A to device B by wire is input and stored in each of devices C and D. Device C transmits a wireless connection request to device B (816). Device B transmits a wireless connection response to device C (817). Device C then transmits a wireless information request frame containing the previously input group identification code to device B (818). Device B compares the group identification code acquired from device A by wire with this group identification code. If they coincide with each other, device B transmits, to device C, a wireless information response containing the same parameter data as Configuration parameter data 308 transmitted to device A (819)); but Fujii does not clearly discloses according to the identification information of the at least one other
However, in analogues art, Pering discloses according to the identification information of the at least one other(see Pering par. 0012, the analog input may comprise identification information for the target device 104. It should be understood that the identification information utilized by the source device (e.g. mobile computing device 102) to establish a connection with any of the target devices (e.g. mobile computing devices 104, 106, 108, etc.) should be selected to correspond to local identification stored on any of the target devices).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Pering into the system of Fujii to include a mobile computing device comprising an input device to receive identification information for a selected target device and a connection module operative to send a connection request message including the identification information to one or more target devices (see Pering par. 0006).

Regarding claim 3, Fujii in view of Pering discloses the communication method according to claim 1,  
Fujii further discloses after establishing the second wireless connection with the at least one other device, encrypting a data link of the second wireless connection according to the identification information of the at least one other device, and communicating with the at least one other device through the encrypted second wireless connection (see Fujii par. 0055, Device A transmits a wireless connection request to device B (808), and device B transmits a wireless connection response as a response to the request (809). Device A then wirelessly transmits a wireless information request frame containing the group identification code previously transmitted by wired connection to device B (810). Device B compares the group identification code with the one previously received by wire. If they coincide with each other, device B transmits a wireless information response (Configuration parameter data 308 such as an ESSID, encryption method, and authentication method) to device A (811).

Regarding claim 9, Fujii in view of Pering discloses the communication method according to claim 1, 
Fujii further discloses wherein establishing the communication connection with a data source device comprises: establishing a first wired connection with the data source device (see Fujii par. 0038,  device A and device B establish wired connection between interfaces (the wired communication I/Fs 124 and 144) through wires A and B (501. par. 0019); exchanging identification information with the data source device through the first wired connection (see Fujii par. 0038, device A and device B establish wired connection between interfaces (the wired communication I/Fs 124 and 144) through wires A and B (501). In response to the detection of this wired connection as a trigger, device A issues a pairing start request to device B (502). Device B returns a pairing start confirmation to device A (503). Device A then transmits an individual identification code as a unique ID to device B (the transmission of the UID data 205 in FIG. 2) (504)); and establishing a first wireless connection with the data source device according to the identification information of the data source device (see Fujii par. 0039, Device A transmits, to device B (510), a wireless information request to which the individual identification code exchanged by the previous transmission/reception of the individual identification code (504, 505) is added. If the received individual identification code coincides with the individual identification code (504) previously sent from device A, device B returns a wireless information response containing parameters necessary for wireless connection).

Regarding claim 10, Fujii in view of Pering discloses the communication method according to claim 1, 
Fujii further discloses the communication method according to claim 9, wherein establishing a first wireless connection with the data source device according to the identification information of the data source device comprises: encrypting a data link of the first wireless connection according to the identification information of the data source (see Fujii par. 0041, as a method of generating individual identification codes, there is available a method of encrypting given identification code original data (the same for each system) as bases by using the same Pin Code (identification number) in accordance with the same algorithm in both devices, and using the results as individual identification codes). 

Regarding claim 13, Fujii in view of Pering discloses the communication method according to claim 1, 
Fujii further discloses wherein the identification information comprises at least one of the following: an identification code of a communication device, a physical address of the communication device, and an encryption key of the communication device; and the identification information of the at least one other device comprises at least one of the following: an identification code of the at least one other device, a physical address of the at least one other device, and an encryption key of the at least one other device (see Fujii par. 0038, 0068, Device A then transmits an individual identification code as a unique ID to device B. device C or D transmits a wireless information request containing a group identification code after the completion of connection).
Regarding claim 14, Fujii discloses a communication device comprising: 
“a communicating circuitry, configured to establish a communication connection with a data source device (Fig. 1, Device A-digital camera 100)” (see Fujii par. 0038,  device A and device B establish wired connection between interfaces (the wired communication I/Fs 124 and 144) through wires A and B (501). In response to the detection of this wired connection as a trigger, device A issues a pairing start request to device B (502). Device B returns a pairing start confirmation to device A (503)));
  “a second wired connection circuitry, configured to establish a second wired connection with at least one other device” (see Fujii pars. 0082-0083, When pairing succeeds in the exchange of information (816 to 821) between device B and other device C, device B transmits a wireless disconnection response to device C (821) (other device). In addition to transmitting this wireless disconnection response, device B transmits information indicating a pairing success for device C to device A through wired connection (1212). In response to the reception of the wireless disconnection response from device B, device C shifts to the normal mode (823));
 “a second exchanging circuitry, configured to exchanging identification information with the at least one other device through the second wired connection” (Nguyen in Abstract discloses In response to the received message, the first device exchanges information with the second device and automatically selects a wireless connection configuration. The first device then sends wireless connection information, including information identifying at least a portion of the wireless connection configuration, to the second device over the wired connection
establish a second wireless connection with the at least one other device (Fujii in par. 0056 discloses With respect to other devices C and D, wireless communication is started in the Anonymous mode in accordance with an instruction from the user (814, 815). Assume that the same group identification code as that previously transferred from device A to device B by wire is input and stored in each of devices C and D. Device C transmits a wireless connection request to device B (816). Device B transmits a wireless connection response to device C (817). Device C then transmits a wireless information request frame containing the previously input group identification code to device B (818). Device B compares the group identification code acquired from device A by wire with this group identification code. If they coincide with each other, device B transmits, to device C, a wireless information response containing the same parameter data as Configuration parameter data 308 transmitted to device A (819)); but Fujii does not clearly discloses according to the identification information of the at least one other
However, in analogues art, Pering discloses according to the identification information of the at least one other(see Pering par. 0012, the analog input may comprise identification information for the target device 104. It should be understood that the identification information utilized by the source device (e.g. mobile computing device 102) to establish a connection with any of the target devices (e.g. mobile computing devices 104, 106, 108, etc.) should be selected to correspond to local identification stored on any of the target devices).  
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Pering into the system of Fujii to include a mobile computing device comprising an input device to receive identification information for a selected target device and a connection module operative to send a connection request message including the identification information to one or more target devices (see Pering par. 0006).
 
Regarding claim 16, Fujii in view of Pering discloses the communication method according to claim 14,  
Fujii further discloses wherein the second wireless connection with the at least one other device is established, the communicating circuitry is further configured to encrypt a data link of the second wireless connection according to the identification information of the at least one other device, and communicate with the at least one other device through the encrypted second wireless connection (see Fujii par. 0055, Device A transmits a wireless connection request to device B (808), and device B transmits a wireless connection response as a response to the request (809). Device A then wirelessly transmits a wireless information request frame containing the group identification code previously transmitted by wired connection to device B (810). Device B compares the group identification code with the one previously received by wire. If they coincide with each other, device B transmits a wireless information response (Configuration parameter data 308 such as an ESSID, encryption method, and authentication method) to device A (811).

Regarding claim 22, Fujii in view of Pering discloses the communication device according to claim 14, 
Fujii further discloses a first wired connection circuitry, configured to establish a first wired connection with the data source device (see Fujii par. 0038,  device A and device B establish wired connection between interfaces (the wired communication I/Fs 124 and 144) through wires A and B (501. par. 0019); a first exchanging circuitry, configured to identification information with the data source device through the first wired connection (see Fujii par. 0038, device A and device B establish wired connection between interfaces (the wired communication I/Fs 124 and 144) through wires A and B (501). In response to the detection of this wired connection as a trigger, device A issues a pairing start request to device B (502). Device B returns a pairing start confirmation to device A (503). Device A then transmits an individual identification code as a unique ID to device B (the transmission of the UID data 205 in FIG. 2) (504));  and the communicating circuitry is further configured to establish a first wireless connection with the data source device according to the identification information of the data source device (see Fujii par. 0039, Device A transmits, to device B (510), a wireless information request to which the individual identification code exchanged by the previous transmission/reception of the individual identification code (504, 505) is added. If the received individual identification code coincides with the individual identification code (504) previously sent from device A, device B returns a wireless information response containing parameters necessary for wireless connection).

Regarding claim 23, Fujii in view of Pering discloses the communication device according to claim 22, 
Fujii further discloses wherein the communicating circuitry is configured to encrypt a data link of the first wireless connection according to the identification information of the data source (see Fujii par. 0041, as a method of generating individual identification codes, there is available a method of encrypting given identification code original data (the same for each system) as bases by using the same Pin Code (identification number) in accordance with the same algorithm in both devices, and using the results as individual identification codes). 

Regarding claim 26, Fujii in view of Pering discloses the communication device according to claim 14, 
Fujii further discloses wherein the identification information comprises at least one of the following: an identification code of a communication device, a physical address of the communication device, and an encryption key of the communication device; and the identification information of the at least one other device comprises at least one of the following: an identification code of the at least one other device, the physical address of the at least one other device, and an encryption key of the at least one other device (see Fujii par. 0038, 0068, Device A then transmits an individual identification code as a unique ID to device B. device C or D transmits a wireless information request containing a group identification code after the completion of connection).

Allowable Subject Matter
6. 	Claims 4-7 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                                                                                                                                                                                                        

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433